EXHIBIT 1 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13G filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of shares of common stock, no par value, of Synchrony Financial is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1). This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: February 13, 2015 GENERAL ELECTRIC COMPANY By: /s/ Jonas Svedlund Name: Jonas Svedlund Title: Attorney-in-fact GENERAL ELECTRIC CAPITAL CORPORATION By: /s/ Jonas Svedlund Name: Jonas Svedlund Title: Attorney-in-fact GE CONSUMER FINANCE, INC. By: /s/ Alexander Dimitrief Name: Alexander Dimitrief Title:
